1

Case ania placed -Aivtriate Bo Aha? Ghies Co serad Page

Worthen Distick of Flore

 
   
 

   

bop om he CLEP Epa rry Tcot ttl

  

re ET ee)

 

of 10

CIRCUL
FREDDIE WILSON CASE NO. LSD AL - (MUO NUT FE
Plaintiff )
vs.

ALLY FINANCIAL
Defendant

PLAINTIFF FREDDIE WILSON FILES THIS CIVIL SUIT AGAINST ALLY FIN
ON THE GROUNDS OF VIOLATION OF THE FAIR DEBT COLLECTIONS AC
15 U.S.C. 1692

Comes now the plaintiff Freddie Wllson by and through the uundersign
Civil Suit against ALly Financial and in support therof the plaintiff h
follows: | | |
1. The plaintiff Freddie WIison brings tis action against Ally Finan
following causes of action,
of
- PROCEDURAL HISTORY

2. On the date of September 6, 2012. The
contract to purchase a 2011 Chevy Camaro . The Plaintiff will mark the
Sale Contract Simple Finance Charge as (Exhibit A). |
3. The Retail Instaliment Sales Contract states as follows: Federe

Annual Percentage Rate 10.25; Finance Charge $5318.19 » Amount Finance ¢

of
A

Chevy Camaro.

ayments $20,571.12 etc.

- On or about the date of October 15,.2012. The plaintiff begun mak

 

‘On the date of October 15, 2012. ‘The plaintiff tendered

payments on the Chevy Camaro to the defendant Ally Financial and they we

Total Amount paid $290.00. The. plaintiff will mark a correspondence th

received from the defendant Ally. Financial as (Exhibit B).

AN _
FILED USDC FLED TL
HOG 5°19 pee 29

page 1.

‘1. Violation of 15 U.S.C. 1692 A, 15-U.S.ch

Contract, Violation.of Due Process Right 15 U.S.C. 1692 (a) (10), DEF

ANCIAL
ir

ed hereby files this

ereby states as

tial for the

1692 (g)), Breach

amation.

plaintiff and the defendant entered into a

Retail Installment

11 Truth and Lending

15,752.93; Term

ing payments on. the
the follwoing
re as follows:

at the plaintiff

 

 
Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page

5. On the date of October 4, 2017. The plaintiff wrote a letter to

(Exhibit C). Pursuant and according to (Exhibit C) and it reads as fol
"On the date of September 27, 2017. I had received a letter from you

6. 2017. The defendant responded to the

On the date of October 27,
plaintiff had written to the company and the defendant stated as follov

'™“ When we did-not receive the monthly payments as stipulated in t
your account was charged off."

7. The plaintifé Freddie Wilson is seriously confused and baffled as
enter a charge off on the plaintiff's credit. report, because pursuant

payment history. The account. that

Even more specificaly (Exhibit B).
with Ally Financial was paid in full on the date of August 26, 2013.
8. Pursuant to the contract that was executed. On the date of Septe
plaintiff and the defendant had agreed''to have the Chevy Camaro service
Chrysler or any other authrorized mechanic facility that ‘would honor th
9. Furthermore, the parties agreed that once the plaintiff tender th
this money would be applied to the servicing of the vehicle.
10. Pursuant to the contract that was executed between the parties a

of the contract that pertians to money being refunded to the party read

" I we obtain a refund of insurance maintanance service or other con
you agree that we may subtract the refund for what you owe.”

11. Pursuant to the Other Promises To Us provision of the contract t
have subtracted any money that they felt that was owed to them from’ the

aspect of the contract.

11.A Pursuant and according to the contract that was executed between

and the plaintiff Freddie WIlson Ally Financial was fully aware that th
in the contract, and the defendant in this case insist on being "stubbo

headed" and. refused to ignore the contract.

2 of 10

Ally Financial.
lows:

r office etc!
letter that the
Ss:

he Contract,

to why the Defendant
to the plaintiff's
the plaintiff had
mber 6, 2012. The
d at Napelton
e service agrement.

e $1,600 payment

nd the provision
‘as follows:

tract charges

he defendant could

service agreement
|
|

Ally Financial
|
eir was a surplus

rn and bull

‘11.B. Wherefore, once the defendant elected to ignore the contract executed on the

date of September 6, 2012. The defendant's action was reprehensible..:

page 2.

 

 

 
Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page of 10

12. Pursuant’ and: according to the contract that was executed betwe
the surplus in the contract would act as a stay of collections activit
credit inquires inserted upon the plaintiff's credit and once they ove
the commentary of the contract executed between the two parties the de
contract. Wherefore, the plaintiff Freddie WlIlson brings these causes
this company for failing:to abide by the contract executed between the

COUNT ONE
BREACH OF CONTRACT

13.:+.0n'‘the daté. of September 6, 2012. The plaintiff and the defenc
a contract to finace a 2011 Chevy Camaro. The. parties had aggred that
tender it's payments to the defendant Ally Finanéftals: On the date of q
The plaintiff begun to tender his payments to the defendant as prescrib
On or about the date of November 14, 2012. The Internal Revenue Servic
of the Ghevy Camaro and the: plaintiff called the defendant and notified

the automobile was in the possession of the Internal Revenue Service. I]

that even though the plaintiff lost it's ownership in the Chevy Camaro.

continued to tender his payments to Ally Financial. Please see attache

Pursuant and accoriding to the Retail Service Contract and it reads as

What happens to refunded insurance, maintanance, service or

I we obtain a refund of insurance maintance service or other

you agree that we may subtract the refund for what you owe,
Important Aggrments Paragraph 2,E.Your other Promises to us

The defendant was fully aware and they knew that their was a surplus

and the defendant could have enforced the Your Other Promisses To Us c

contract and subtract any money that they believe that is owed to them
aspect of the contract. It is also worth noting that the plaintiff did
Chevy Camaro serviced because the plaintiff Freddie WIlson only had the
a short period of time. Wherfore, their was a surplus in the contract
$1,600 that was available to take care of any money that they felt was

due to them.

page 3.

en the two parties
Les and derogatory
F step and disregarded

fendant breach the

of actions against

two parties.

lant entered into

the plaintiff will.

betober 15, 2012.

ed in the contract.

e took over ownership
of the faet that

t worth noting

The plaintiff

d (Exhibit A).
follows:

‘

other contract
contract charges
Please see: Other:
in the contract
lause of the

from the maintance
inot have the
vehicle for such’
in the amount of

being owed and

 

 
Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page

14. Because of the action(s) of the Defendant Ally Finanical. The pla

a monetary damage in the amount of $25,000.

COUNT TWO
VIOLATION OF 1692 U.S.C. § 1692 (e) oy

 

Lo

Plaintiff repeats and alleges paragraph 1- 14
.9 15, 15 U.S.C. § 1692 (e) reads-as follows:
The..false representation of-- A. The chasatter, amount , or lega

16. The plaintiff Freddie WIlson presents:to the court how the defen

statue and in support the plaintiff Freddie herbey states as follows:

17. As the plaintiff has narrated and demonstrated herein. The def
failed to properly take into equation that their was a surplus in the c
between the two parties and as the plaintiff has narrated herein. Once
in the contract. The:defendant:-has every right to subtract money from
the contract. . Wherefeore, once the defendant failed to subtract the mo
to the defendant from the surplus of the contract. The defendant in the
case violated 15 U.S.C. § 1692 (e) by charaterizing that their was an o

being owed to the defendant.

‘of a Settlement Agreemnet that the plaintiff and the defendant The Meche

into (Exhibit C).
evidence to show and prove that their was a surplus in the contract exe
parties..:-As narrated in this civil suit their was a surplus of $1,600
and the surplus that is in the contract could have taken care of any ou
that Ally Financial felt as though was owed to them.

18. Wherefore, once Ally Financial failed to due their due deligenc

the defendant violated 15 U.S.C. § 1692 (e) and the plaintiff has suffe

The. plaintiff Freddie Wllson enters this Settlement 4

4 of 10

intiff has suffered

i status of any debt.

dant violated this

endant in this case
ODntract executed
their is an surplus
the surplus in

hey that was owed

above-styled

ltstanding debt

The plaintiff is attaching and enelsoing herein a photocopy

inic has entered
igreement into
duted between the
in the contract
tstanding balances

e@ in this case

ned a moneytary

damage in the amount of $25,000.00 because of the action(s) of the defendant Ally Financial.

COUNT THREE |
VIOLATION OF 15 U.S.C. § 1692 (g)

Plaintiff. repeats and alleges paragraph s 15-18

page 4.--:

 

 

 

 
Case 4:19-cv-00141-AW-MJF Document1 Filed 03/25/19 Page

19, The plaintiff Freddie WIlson had obtained a photocopy of the p

credit report, and pursuant and according

|

in

the plaintiff's credit re
this case is still pursueing the $37.00 that is believes that is
defendant, and eventhough after being presented with the evidence
a surplus in the contract. The defendant insist on being stubborne
and continue to try and recoup $37.00 which it is not owed to them
to the surplus i.e;..service contract surplus. The Internal Revenue

the: ‘Chevy Camaro off in full. Please see attached (Exhibit B) corro

that the plaintiff is relaying to this court as factual and true.

5 of 10
laintiff's
port. The defendant
‘owed to the

that their is

i and bull headed
and in addition

Service paid

borating everything

20. Wherefore, once the defendant Ally Financial continues to come after $37.00

‘which it believes that is owed to them. The defendant is violating
(g) and this statue reads as follows:
15 U.S.C. § 1692 (g)

Cease collection collection efforts until the debt was validate

21, The defendant in the above-styled case has failed miserably
laws enacted by Congress. Even more specifically the plaintiff Fre
to the defendant that their is an surplus in the contract and the p
and cires has fallen upon death ears.

22. Wherefore, once the defendant violated 15 U.S.C. § 1692 Ge
liable to the plaintiff and the plaintiff has suffered amoneytary a
amount.of $25,000.00. |

COUNT FOUR
DEFAMATION OF CHARACTER

Plaintiff repeats and allege paragraph 19- 22
(23. As narrated and demonstrated herein. The plaintiff Freddie WI
_a copy of his Transunion and Equiafx credit report and pursuant and
plaintiff' credit reports. The plaintf£'s credit report indicates
has fell behind in his payments to this company to the tune of 120
account is in collections which is false and the defendant knows th

page 5.

15 U.S.C. § 1692

1.
to follow the
idie Wilson relayed

laintiff's pleas

The defendant is

amage in the

lson obtained
according to the
that the plaintiff
lays and the

at this is false.

 

 
Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page |6 of 10

24. And eventhough the defendant knows that the account was paid in full by the Internal
Revenue Service . On the date of August 26, 2013. The defendant refuses to comply with
the laws enacted by Congress and continue to ruin the plaintiff's credit report. It is
worth noting that the plaintiff Freddie WI1son is going to be release from prison in
approximately 22 days of the writing of this civil complaint and the collections account
‘that is showing up against the plaintiff's credit will hurt the prospect of the plaintiff
finding gainful employement and decent place to live.

25. wherefore, the plaintiff files this cause of action against the/defendant on the
grounds of Defamation of Character because the defendant in this case is bull headed and
the defendant refuse to adhere to the commiaris of Congress.

26. The plaintiff Freddie WIlson has suffered a moneytary damage in)the amount’ of
$25,000.00 because of the actions of the defendant.

“COUNT FIVE

15 U.S.C. 1692 (e) (10).

FALSE REPRESENTATION

 

Plaintiff repeat and alleges 23-28
27. The defendant Ally Financial ts violating 15 U.S.C. § 1692 (e) (10) by falsely
representing that their is outstanding balance being owed on the account that the plaintiff
has with Ally Finacial. As the plaintiff Freddie Wilson has demonstrated and narrated in
this complaint. The account was paid off.:+ on the date of August 23, 2013. The account
was paid in full and eventhough the account was paid in full. The defendant continues
to say that their is an outstading balance and the account is in collections. Once
the defendant engage in such reprehensible behaviour, The defendant is| falsely representing
that their is an outstanding debt with this company which is a" bald face lie” and the law
is crystal clear as to the actions of a debt collector and the law reads as follows;
15.U.S.C. § 1692
It is the purpose of this title 15 U.S.C. 1692 to eliminate abusive debt collection
practices by debt collectors to insure that these debt collectors who refrain from
using abusive debt collection practices are not competitively disadvantage and to

promote consistently state action to protect consumers against debt collection abuses.

_page 6.

 

 
Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page

25. Wherefore, once the defendant Ally Financial enagage in such re
behaviour. Even more specifically engage in collections activity even!
‘compensated in full. The defendant violated the laws enacted by Congr
plaintiff Freddie Wilson has suffered a moneytary damage in the amount
beacuse of. the actions of the defendant Ally Financial.

COUNT SIX
DEPRIVATION OF CONSTITUTIONAL RIGHT TO DUE PROCESS

Plaintiff repeats and realleges paragraph. 27-28

29. The plaintiff Freddie WIison was deprived of his Constitutional
under the United States Constitution, case and point. The defendant
once mailed the plaintiff a letter stating that their was an outstandi
on the account as required by the law enacated by Congress. Even more
the Fair Debt Collections Act.

29-A, Furthermore, the defendant did’ not attempt to call the plainti
or his counselor at any of the prison facilities that the plaintiff wa

The defendant was fully aware tha the plaintiff was incarcerated and t

not once write a letter to the plaintiff indicating that their was an
:

:

sppod

on the account that the plaintiff had with the company. The defendant

insist on doing things their way and not give the plaintiff Freddie WI
tunity to’be heard and they failed miserably to provide the plain
letter indicating that their was outstanding balance being owed to the
30. Wherefore, once the defendant failed to provide the plaintiff w
as required by the laws enacted by Congress.

The plaintiff has suffer

damage in the amount of $50,000.00.

COUNT SEVEN
ACCOUNTING

2 dt.

Plaintiff repeats and realleges paragraph 29-30

 

31. On or about the date of October 27, 2017. The plaintiff Freddie
received a letter from the defendant Ally Financial and in the body of.
llows:

as fo

page 7.

7 of 10

prehensible
after being fully
ess and the

of $25,000.00

Right to Due Process
Ally Financial never
ng balance being owed

specifically,

Ef's case manager

5 incarcerated in.
he defendant did
putstanding balance
in this case

Ison an

Liff with a
defendant.

ith notice

ed a moneytary

Wilson had

the letter it reads

 

 

 
Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page of 10

Enclosed is a copy for your review. When we did not receive th
as stipulated in the Contract, your account. was charged off. W
letter dated August 27, 2013 to your address of record informin
March 24, 2015 we recieved a payment from IRS/ US Treasury via
$12,085.78 which we applied to your account resulting in a rema

e monthly payment
e sent the enclosed
g you of such, On
wire transfer for

 puRSUANT AND ACCORDING TO THE LETTER DATED DATED 9-27-20
AND IT READS AS FOLLOWS:

On the date of August 26, 2013 $12,123.00 was tendered on the
to why the defendant is not recognizing the fact that the Internal Re
paid the vehicle off in it's entirety simply goes against all that is
as narrated and demonstrated herein the Internal Revenue Service tend
to have the vehicle paid off in full.

32. “the letter that the plaintiff from Ally Financial directly co
defendant's position that their is an outstanding balance being owed .
account. Wherefore, the plaintiff Freddie WIlson files the forgoing
his claims made against the defendant for False Representaion as well
action for accounting because the evidence in this case clearly shows
was tendered to have a clear titile for the vehicle, and once the def
reprehensible behaviour. The plaintiff has suffered a monetary damag
$25,000.00.

CONCLUSION
__. The plaintiff. Freddie WIlson had written numerous of letters to th
an attempt to resolve this matter as economically as possible, howeve
this case refuses to provide the plaintiff with discovery documents.
insist on: being stubborn and bull headed and insert a collections acc
“plaintiff's credit. Even though the account was paid in full. The d
insist on ignoring the fact thet it was paid in full. Wherefore, the
brings this law suit against the defendant for $175,000.00

PRAYER:

The plaintiff Freddie WIlson has suffered a.monetary damage in the

‘page 8.

ining balance $37.22.

|7

a

ccount, and as

venue Service
logical and just

ered $12,123.00

ntradicts the

and due on the

to substantiate

aa.a cause of

that $12,123.00
endant engagé in such

piin-the amount: of

e defendant in

r the defendant in
The defendant
punt on the
efendant still

plaintiff

amount of $175,000.0€

 

 

 

 
Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page

The plaintiff prays that this court issue an order removing the co

account from the plaintiff's credit report. The plaintiff Freddie Wi

Lia enter, a judgment against the defendant in the amount.
Freddie Wi any ye .

FPC Camp Talladega
P.O. Box 2000
Talladega, AL. 35160

 

CERTIFICATE OF SERVICE

9 of 10

Lilections
son prays

of $175,000.00.

I certify that a true and correct copy of the foregoing has been flurnished by United
States Mail to C.T. Corporation 1200 South Pine Island Road this » Florida 33324

ang Mrs. Nikki Tippen P.O. Box 5161 Southfield, Mi 48088-5161 this

Freddie Wilson, Pro-Se
FPC Camp Talladega
P.O. Box 2000
Talladega, AL. 35160

page 9.

" ~249 2019

 

 

 
 

_ Case 4:19-cv-00141-AW-MJF Document 1 Filed 03/25/19 Page10of10 __

Creddic Wil Son
Keetov C orredthows
3140 seainghit! veel

Suite 3B
Jallaba ssee, HEL Stl

MAR 2.5 2019

 

Aedes bone oF Plo-ielq united
= Steaks Court house a

Lt L North a Street
Legal mail coe suite Bee
B-U- 1014 eee | Tatlaha sseg, el BUSO!

 

 

 

 
